Citation Nr: 1402427	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  08-02 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include dysthymia, dysthymic disorder, depression, major depression, depressive disorder not otherwise specified (NOS), major depressive disorder, anxiety, anxiety NOS, anxiety disorder, generalized anxiety disorder, panic disorder, bipolar affective disorder, adjustment disorder, impulse control disorder, obsessive compulsive disorder, and somatoform pain disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

In November 2009 and September 2011, the Board remanded this case for additional development and consideration.  Subsequently, in August 2013, the Board determined that an Independent Medical Expert (IME) opinion was necessary prior to the adjudication of the Veteran's claim on the merits.  This expert opinion has been obtained and associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim, which has been reviewed and considered.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

In August 2013, the Board requested an IME opinion from a psychiatrist concerning the nature and etiology of the Veteran's claim on appeal.  In October 2013 the Board received the IME opinion.  That same month, the Veteran received notice of the IME opinion, as he was provided a copy of the psychiatrist's report.  

In December 2013, the Veteran submitted an additional statement in support of his claim.  He also indicated on his "Medical Opinion Response Form" that he had submitted additional argument and/or evidence and that he did not waive the right to initial Agency of Original Jurisdiction (AOJ) review.  He wanted his case remanded for consideration of the new evidence.  As such, a remand for initial AOJ review is required.  See 38 C.F.R. §§ 20.903, 20.1304(c) (2013).   

Accordingly, the case is REMANDED for the following action:

After completing any development deemed appropriate and reviewing all evidence of record, including the evidence and information submitted since issuance of the last supplemental statement of the case, readjudicate the Veteran's claim.  If the claim is not granted, issue to the Veteran and his representative a supplemental statement of the case and allow the appropriate time period for response.  Thereafter, return the case to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


